Case 4:20-cv-04060-BAB Document 17                     Filed 03/02/21 Page 1 of 7 PageID #: 828


                           IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

SHANNON S. DAVIS                                                                           PLAINTIFF

vs.                                    Civil No. 4:20-cv-04060

COMMISSIONER, SOCIAL                                                                     DEFENDANT
SECURITY ADMINISTRATION

                                   MEMORANDUM OPINION

        Shannon S. Davis (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the

Social Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final

decision of the Commissioner of the Social Security Administration (“SSA”) denying her

applications for a period of disability, Supplemental Security Income (“SSI”), and Disability

Insurance Benefits (“DIB”) under Titles II and XVI of the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 5. 1 Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

1.      Background:

        Plaintiff protectively filed her disability applications on May 3, 2017. (Tr. 45). In these

applications, Plaintiff alleges being disabled due to knee problems. (Tr. 289). Plaintiff alleges an

onset date of March 14, 2017. (Tr. 45). These applications were denied initially and again upon

reconsideration. (Tr. 200-214).



1
 The docket numbers for this case are referenced by the designation “ECF No. ___” The transcript pages
for this case are referenced by the designation “Tr” and refer to the document filed at ECF No. 13. These
references are to the page number of the transcript itself not the ECF page number.

                                                   1
Case 4:20-cv-04060-BAB Document 17                     Filed 03/02/21 Page 2 of 7 PageID #: 829


       After Plaintiff’s applications were denied, Plaintiff requested an administrative hearing on

these applications, and a hearing request was granted. (Tr. 127-155). On February 6, 2019, the

SSA held an administrative hearing in Texarkana, Arkansas. Id. At this hearing, Plaintiff was

present but was not represented by counsel. Id. Plaintiff and Vocational Expert (“VE”) Mr. Rue

testified at the administrative hearing in this matter. Id.

       On October 30, 2019, after the administrative hearing, the ALJ entered a fully unfavorable

decision denying Plaintiff’s applications. (Tr. 42-60). The ALJ found Plaintiff met the insured

status requirements of the Act through June 30, 2022. (Tr. 48, Finding 1). The ALJ found Plaintiff

had not engaged in Substantial Gainful Activity (“SGA”) since March 14, 2017, her alleged onset

date. (Tr. 48, Finding 2). The ALJ found Plaintiff had the following severe impairments: right

knee partial meniscectomy, left knee small tears with partial medial meniscectomy, plantar faciitis,

right left peripheral neuropathy, and obesity. (Tr. 48-49, Finding 3). Despite being severe, the

ALJ also determined Plaintiff did not have an impairment or combination of impairments that met

or medically equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(Tr. 49, Finding 4).

       The ALJ determined Plaintiff was forty-one (41) years old, which is defined as a “younger

individual” under 20 C.F.R. § 404.1563(c) and 20 C.F.R. § 416.963(c), on her alleged disability

onset date. (Tr. 54, Finding 7). The ALJ determined Plaintiff had at least a high school education

and was able to communicate in English. (Tr. 54, Finding 8).

       In this decision, the ALJ evaluated Plaintiff’s subjective complaints and determined her

Residual Functional Capacity (“RFC”). (Tr. 49-53, Finding 5). Specifically, the ALJ found

Plaintiff retained the following RFC:

       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform sedentary work as defined
       in 20 CFR 404.1567(a) and 416.967(a). She could occasionally climb ramps and
                                                   2
Case 4:20-cv-04060-BAB Document 17                   Filed 03/02/21 Page 3 of 7 PageID #: 830


       stairs; occasionally climb ladders, ropes and scaffolds; occasionally balance, kneel,
       crouch, crawl; and frequent left overhead reaching.

Id.

       The ALJ evaluated her Past Relevant Work (“PRW”) and found Plaintiff was unable to

perform any of her PRW. (Tr. 53, Finding 6). This included her PRW as a child-care worker,

janitor, and waitress. Id. The ALJ then determined whether Plaintiff retained the capacity to

perform other work existing in significant numbers in the national economy. (Tr. 54-55, Finding

10). The VE testified at the administrative hearing regarding this issue. Id.

       Based upon that testimony, the ALJ determined Plaintiff retained the capacity to perform

work as an addressing clerk (sedentary, unskilled) with 81,300 such jobs in the national economy;

telephone order clerk (sedentary, unskilled) with 190,390 such jobs in the national economy; and

charge account clerk (sedentary, unskilled) with 192,360 such jobs in the national economy. (Tr.

54-55). Based upon this finding, the ALJ determined Plaintiff had not been under a disability, as

defined by the Act, at any time from March 14, 2017 (alleged onset date) through the date of the

ALJ’s decision or through November 4, 2019. (Tr. 55, Finding 11).

       Plaintiff requested the Appeals Council’s review of the ALJ unfavorable disability

determination. On July 16, 2020, the Appeals Council declined to review the ALJ’s disability

determination. (Tr. 1-5). On August 4, 2020, Plaintiff filed the present appeal. ECF No. 1. The

Parties consented to the jurisdiction of this Court on August 4, 2020. ECF No. 5. This case is now

ready for decision.

2.     Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence on the record as a whole. See 42 U.S.C. § 405(g)

(2010); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than

                                                 3
Case 4:20-cv-04060-BAB Document 17                    Filed 03/02/21 Page 4 of 7 PageID #: 831


a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001).

As long as there is substantial evidence in the record that supports the Commissioner’s decision,

the Court may not reverse it simply because substantial evidence exists in the record that would

have supported a contrary outcome or because the Court would have decided the case differently.

See Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the record, it is

possible to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed. See Young v. Apfel, 221 F.3d

1065, 1068 (8th Cir. 2000).

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work
                                                  4
Case 4:20-cv-04060-BAB Document 17                   Filed 03/02/21 Page 5 of 7 PageID #: 832


experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:

       In her appeal brief, Plaintiff claims the ALJ’s disability determination is not supported by

substantial evidence in the record. ECF No. 15. Specifically, Plaintiff raises two arguments for

reversal: (A) the ALJ erred in finding she retained the capacity to perform frequent left overhead

reaching; and (B) the ALJ erred in finding she retained the ability to occasionally climb ramps and

stairs, ladders, ropes, and scaffolds. Id. The Court will address these arguments for reversal.

       In raising these claims, Plaintiff argues the ALJ erred in assessing her RFC. ECF No. 15

at 1-15. In assessing a claimant’s RFC, it is the ALJ’s responsibility to base that determination

upon “all relevant evidence, including medical records, observations of treating physicians and

others, and claimant’s own descriptions of his limitations.” See Anderson v. Shalala, 51 F.3d 777,

779 (8th Cir. 1995). The mere fact a claimant has a long list of medical conditions does not

demonstrate that person is disabled; instead, the RFC determination is a function-by-function

analysis. See SSR 96-8P, 1996 WL 374184 (July 2, 1996). “The RFC assessment considers only

functional limitations and restrictions that result from an individual’s medically determinable

impairment or combination of impairments, including the impact of any related symptoms.” Id.

       Based upon this standard and a review of Plaintiff’s records and allegations in this case,

the Court cannot find Plaintiff has demonstrated having any greater limitations than those found

by the ALJ. First, as for her alleged shoulder limitation, and upon review of the record and the
                                                 5
Case 4:20-cv-04060-BAB Document 17                    Filed 03/02/21 Page 6 of 7 PageID #: 833


ALJ’s RFC finding, Plaintiff has not demonstrated she is unable to perform “frequent left overhead

reaching” as assessed by the ALJ.

        Second, as for her alleged limitation in climbing, Plaintiff claims the ALJ erred by finding

she could “occasionally climb ramps and stairs” and could “occasionally climb ladders, ropes and

scaffolds.” Upon review, however, even if this claim is merited, it does not offer a basis for

reversal. The jobs identified by the VE at Step Five of the Analysis are all clerk positions which

require no climbing.     (Tr. 54-55, 152).     See United States Dep’t of Labor, Dictionary of

Occupational Titles (4th ed. Rev. 1991) (DOT) § 209.587-010 (addresser), § 209.567-014 (order

clerk), and § 205.357-014 (charge account clerk). Thus, Plaintiff has offered no basis for reversal

on this issue.

        As a final point, Plaintiff appears to argue the ALJ erred in assessing her impairment of

fibromyalgia and in assessing her impairments under the Listings. As for her fibromyalgia claim,

Plaintiff has not even demonstrated she was actually diagnosed with fibromyalgia. (Tr. 28, 459).

Instead, her doctor said there was a “likelihood” she had fibromyalgia. (Tr. 28). Apart from a

check-list form from her doctor, there has also been no demonstration of restrictions due to

fibromyalgia. This form is dated December 3, 2019, which was over one month after the ALJ

entered her disability determination, and is outside the relevant time-period. (Tr. 8-11).

        As for her claim regarding the Listings, Plaintiff provides no analysis or briefing in support

of her claim. As such, her claims should be rejected. See Vandenboom v. Barnhart, 421 F.3d 745,

750 (8th Cir. 2005) (recognizing “[w]e reject out of hand Vandenboom’s conclusory assertion that

the ALJ failed to consider whether he met listings 12.02 or 12.05C because Vandenboom provides

no analysis of the relevant law or facts regarding these listings”).

4.      Conclusion:

        Based on the foregoing, the undersigned finds no basis for reversing the decision of the
                                                  6
Case 4:20-cv-04060-BAB Document 17                 Filed 03/02/21 Page 7 of 7 PageID #: 834


ALJ. As such, it is affirmed. A judgment incorporating these findings will be entered pursuant to

Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 2nd day of March 2021.

                                                        Barry A. Bryant
                                                      /s/
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE




                                               7
